 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDSuccessful Creations,Inc.andTextile Workers Unionof America,AFL-CIOSuccessful Creations,Inc.andCarlos Campos. Cases22-CA-4444, 22-CA-4709, and 22-CA-4790March 7, 1973BY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOOn June 9, 1972, Administrative Law Judge'Lowell Goerlich issued the attached Decision in thisproceeding.Thereafter,Respondent and GeneralCounsel filed exceptions and supporting briefs.On September 15, 1972, the Board ordered that theproceeding be remanded to the Administrative LawJudge for the purpose of setting forth appropriatecredibility resolutions, additional findings of fact,and conclusions of law and recommended remedyand Order based thereon with respect to the issue ofwhether the discharge of Martin Mogollon onDecember 1, 1971, was an 8(a)(3) and/or (4)violation, and any other issues that the Administra-tiveLaw Judge might find flowing therefrom. TheBoard also ordered that the Administrative LawJudge issue a Supplemental Decision and Order withrespect to the above matters.On October 20, 1972, the Administrative LawJudge issued his attached Supplemental Decisionreaffirming his findings in his original Decision,including his conclusion that Mogollon's dischargeviolated Section 8(a)(1). However, he concluded thatsuch discharge did not violate Section 8(a)(3) or (4).Thereafter, the General Counsel filed exceptions anda supporting brief to his failure to find the latterviolations of the Act.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecisions in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order to the extentindicated below.We agree with all of the findings and conclusionsof the Administrative Law Judge except his findingthat employee Martin Mogollon was discharged onDecember 1, 1971,2 in violation of Section 8(a)(1) ofthe Act, and his failure to find a violation of SectionIThe title of "Trial Examiner"was changed to "Administrative LawJudge" effectiveAugust 19, 19722Unless otherwise indicated,all events herein occurred in 19713The Administrative Law Judge found the facts on which this additionalviolation is based but apparently because of inadvertence failed to draw theconclusion that such interrogation violated the Act8(a)(1)with respect to certain other conduct of theRespondent specified below.1.Like the Administrative Law Judge we find theinformal settlement agreement entered into betweenthe parties in Case 22-CA--444 was properly setaside. In so doing, we rely solely on the breach of theaforementioned settlement, evidenced by Respon-dent's (1) promise of a raise and a good position on anew machine to employee Carlos Campos onDecember 1 if Campos would forget about theUnion, in violation of Section 8(a)(1); and (2) furtherviolation of Section 8(a)(1) when Plant ManagerBertelli, in making this promise, prefaced it with thequestion of why Campos was trying "to put theUnion in the plant." 32.Having set aside the settlement agreement,, wefind, as did the Administrative Law Judge, and forthe reasons relied on by him, that Respondentviolated Section 8(a)(1) and (3) of the Act when itdischarged employees Oscar Martinez and OctavioMoya on April 28 and employees Mogollon andCampos on May 1, because of their union activities,and, further, thatRespondent violated Section8(a)(1) when Bertelli asked employee Jose Lemos onthe latter date who the employees were that belongedto the Union.The General Counsel, while urging us to acceptthese findings, contends in his exceptions that theAdministrative Law Judge erred in not finding thattheRespondent engaged in certain other conductalso violative of Section 8(a)(1) of the Act during thepresettlement period.We find merit to his conten-tions.Accordingly, we also find that Respondentviolated Section 8(a)(1) when, on April 25,Bertelliasked Campos why he wanted the Union to comeinto the plant and thereafter stated that when "theUnion came in . . . the factories go down. Take offthe over-time and close, too," and later, on April 28,toldCampos that employees Martinez and Moyawere discharged "on account of the Union" and hewould be too if he continued to solicit cards for it.3.We find merit in the exceptions of theRespondent to the finding of the Administrative LawJudge that Mogollon was terminated on December 1in violation of Section 8(a)(1) for complaining aboutwhat he (Mogollon) thought was an unfair allocationof overtime to him.4 For reasons explicated below,we find that Mogollon's final discharge was forcause.5 The facts as found by the AdministrativeLaw Judge show that Mogollon was sent home fromwork on November 29 without being given overtime.4Mogollonhad beenreinstated, withCampos, in July,in anticipation ofthe settlement entered intoin Case 22-CA-444.5In view of the entire record in this case, including Respondent'sunlawful dischargeof Mogollon in May1971, Member Fanning agrees withtheAdmimstrativeLaw JudgethatMogollon was again unlawfullydischarged the followingDecemberwhen he grieved about what he202 NLRB No. 33 SUCCESSFULCREATIONS243This upset Mogollon who went to Campos to enlisthis aid. They decided to speak to the Union aboutthematter, and the next morning they visited theUnion. On December 1 Mogollon complained toSupervisorMarco DiGregorio that overtime hadbeen taken away from him. In the process, Mogollonalso told DiGregorio that he had gone to the Union.DiGregorio promised to talk to Bertelli about "this."At lunchtime Mogollon was called into a meeting inthe conference room of Respondent with Bertelli,DiGregorio, and Foreman Edward Rose. As morefully described in the decision of the AdministrativeLaw Judge, at the above meeting Mogollon com-plained that Bertelli had no right to deny himovertime on November 29 or at any other time thathe (Mogollon) chose to work it. He persistentlymaintained throughout the course of the meetingthat after his regular shift was over, the choice washis to make as to when he would and when he wouldnot stay to work overtime. He further stated that ifhe did not like to work Sunday, he would make upthe time on another days Bertelli informed Mogol-lon that company policy prohibited an employee'schoosing when he would work overtime but Mogol-lon insisted otherwise. Finally, Bertelli asked Mogol-lon if he was questioning his authority, as well as hisjudgment, to determine who would work overtimeand when. Mogollon's reply was that he could haveworked 2 hours on the 29th. At this point, Bertellistates he decided to discharge Mogollon, In terminat-ing his employment, Bertelli told Mogollon "that ifhe did believe that he could choose his own times,when to work and when not to work on the basis ofovertime,he could find another place, anotherfactory."Based on the above facts, the Administrative LawJudge concluded that Mogollon was discharged inviolationofSection 8(a)(l)-a conclusion withwhich, as noted previously, we disagree.In our view, whether Mogollon was engaged inconcerted activities in submitting his grievance orwhether he was making a personal complaint to theRespondent about his failure to obtain overtime athis convenience, we find that he removed himselffrom the protection of the Act when he challengedthe authority and prerogative of the Respondent tofix overtime and refused outright to work overtimeexcept at his leisure and when he chose, withoutconsidered an unfair allocation of overtime In this respect MemberFanning does not accept his colleagues' conclusion that Mogollon's inexpertuse of words to support his position on overtime provided Respondent withsufficient cause to immediately discharge Mogollon on that ground alone6Mogollon's remarks about working Sundays-for which work he waspaid at double time rates-were occasioned by Bertelli's reminding him thathe had failed to appear for work the previous Sunday and had worked lesshours than called for by his regular shifts on November 14 and 21,that ifMogollon were interested in making more money he would work onSundaysregard to the needs or desires of Respondent. Byinsisting at this meeting that it was his exclusive rightto determine his future overtime assignments andwhen he would complete suchassignments,Mogol-lonmade it perfectly clear to Respondent that hewould work overtime only as he pleased, and that heexpected the Respondent to accept and abide by hisdecisions.In these circumstances, we construe Mogollon'sadamant insistence on the privilege of setting hisovertime hours as a clear declaration that he wouldnot accept the Employer's answer to his grievance,but then and there would determine himself theterms under which he worked. Mogollon had alreadydemonstrated to the Respondent's disadvantage justhow he would exercise such a right when he failed toreport for overtime work, as scheduled, the previousSunday because he did not want to work that day. Asa result of his actions, the Respondent claims it lostproduction that it had expected to gain by operatingthat Sunday. Thus, on the credited facts we can onlyconclude that the discharge was prompted solely byMogollon's attempt to dictate conditions of hisworking overtime rather than his having engaged inany conduct protected by Section 7 of the Act.Accordingly, we shall dismiss the 8(a)(1), (3), and (4)complaint allegations respecting his above dis-charge.7AMENDED CONCLUSIONS OF LAWDelete paragraph 5 and renumber paragraph 6 asparagraph 5.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that Respondent,Successful Creations, Inc., Northvale, New Jersey, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order,8 asso modified:1.Delete the phrase "concerted activities of itsemployees, or" from subparagraph 1(a).2.Renumber subparagraph 1(d) as 1(e) and in itsplace insert the following as subparagraph 1(d):7We agree with the Administrative Law Judge,for reasons statedin hisSupplemental Decision,that the discharge was not prompted by union or"LaborBoard" considerations8 In view of our dismissal of the allegations of the complaint thatMogollonwas unlawfullydischarged on December 1, 1971, and Camposwas unlawfully laid offon February 7, 1972,our adoption of therecommended Order of the Administrative Law Judge shall not beconstrued as a requirement that Respondent offer these two employeesreinstatement as of those dates or be required to retain them in employmentthereafter. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARD"(d)Unlawfully threatening to close the plant ordischarge employees or take other reprisalsagainstthem because of their union activities."3.Substitute the attached notice for the Adminis-trative Law Judge's notice.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAn Administrative Law Judge of the National LaborRelations Board, after a hearing in which all partieswere permitted to introduce evidence, found that weunlawfully discharged Oscar Martinez and OctavioMoya on April 28, 1971, and Martin Mogollon andCarlos Campos on May 1, 1971, and that, by theirdischarges, we discouraged employees from becom-ing and remaining members of the Textile WorkersUnion of America, AFL-CIO, and from engaging inprotected concerted activities.If we have not already done so,WE WILL offer these employees reinstatementto their former jobs or, if those jobs no longerexist, to, substantially equivalent jobs, withoutprejudice to their seniority or other rights andprivileges, and make them whole for any backpaythey lost because we unlawfully discharged them,except that we are released from this obligation inregard to Mogollon and Campos after December1, 1971, and February 7, 1972, respectively.WE WILL NOT discharge or discriminate againstany employee for lawfully engaging in unionactivities.WE WILL NOT unlawfully interrogate ouremployees with respect to their union activities.WE WILL NOT unlawfully promise our employ-ees any wage increases or other benefits if theywill refrain from becoming or remaining membersof a union or giving any assistance or support toit.WE WILL NOT threaten our employees withplant closure, discharge, or other reprisals be-cause of their union activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to self-organization, to formlabor organizations, to join or assist TextileWorkers Union of America, AFL-CIO, or anyother labor organization, to bargain collectivelythrough representatives of their own choosing,and to engage in concerted activities for thepurpose of mutual aid or protection as guaranteedin Section 7 of the Act, or to refrain from any orall such activities subject to the union-securityrequirements of Section 8(a)(3) of the Act.The laws of the United States give all employeesthese rights:To organize themselvesTo form, join, or help unionsTo bargain as a group through representa-tives they chooseTo act together for collective bargaining orother mutual aid or protectionTo refuse to do any and all of these things,subject to the union-security requirements ofSection 8(a)(3) of the National Labor Rela-tionsAct, as amended.All of you are free to become or remain, or refrainfrom becoming or remaining, members of a labororganization.SUCCESSFUL CREATIONS,INC.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named indi-viduals, if presently serving in the Armed Forces ofthe United States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,Federal Building, 16th Floor, 970Broad Street, Newark, New Jersey 07102, Telephone201-645-2100.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELOWELL GOERLICH,Trial Examiner: The charge in Case22-CA-4444was filed by TextileWorkers Union ofAmerica,AFL-CIO,herein called the Union, on April 30,1971, and upon the same date a copy of the charge wasserved by registered mail upon Successful Creations, Inc.,the Respondent herein.A first amended charge was filedby the Union in Case 22-CA-4444 onMay 4, 1971, andwas served by registered mail on the Respondent on thesame date.On August 2, 1971, the Regional Director forRegion 22 approved a settlement agreement between theparties in Case 22-CA-4444in which,among other things,theRespondent agreed to pay Carlos Campos $1,500,MartinMogollon $1,000,OscarMartinez$250,and SUCCESSFUL CREATIONS245Octavio Moya $250, and to offer them reinstatement totheir former jobs. On October 29, 1971, the RegionalDirector advised the Respondent with the settlementagreement, Case 22-CA-4444 was closed and that satisfac-tory evidence having been submitted of compliance would"remain closed, conditioned upon continued compliancewith said Settlement Agreement." Thereafter, on Decem-ber 2, 1971, the Union filed a charge in Case 22-CA-4709,a copy of which was served upon the Respondent byregistered mail on the same date. On January 24, 1972, theActing Regional Director entered an order withdrawingapproval of and setting aside he informal settlementagreement stating, among other things, as grounds for hisaction that "the Regional Director has administrativelydetermined that the Respondent has, in the aforesaid CaseNo. 22-CA-4709, violated 8(a)(1), (3), and (4) of the Act,and has thereby engaged in unfair labor practices sincedate of the approval of said informal settlement agree-ment." On the same date the Acting Regional Directorissued an order consolidating cases, complaint, and noticeof hearing in Case 22-CA-4444 and Case 22-CA-4709.On February 9, 1972, Carlos Campos, an individual, fileda charge in Case 22-CA-4790 against the Respondent, acopy of which was served upon the Respondent byregisteredmail on the same date. On February 28, 1972,the Regional Director issued an order consolidating cases,amended complaint, and notice of hearing in Cases22-CA-4444, 22-CA-4709, and 22-CA-4790. The amend-ed complaint alleged that the Respondent had violatedSection, 8(a)(1), (3), and (4) of the National LaborRelations Act, as amended, herein referred to as the Act.Among other things, the amended complaint charged thatemployees Oscar Martinez, Octavio Moya, Martin Mogol-lon, and Carlos Campos had been unlawfully discharged.The Respondent filed timely answer in which it deniedthat it had engaged in the unfair labor practices alleged.Among other things the Respondent alleged that thesettlement agreement provided that the "execution of thisagreementisnot an admission of unfair labor practicewithin the meaning of the National Labor Relations Act,as amended." 1The case came on for hearing on March 14, 15, 16, and17, 1972, at Newark, New Jersey. Each party was affordeda full opportunity to be heard, to call,examine,and cross-examine witnesses,to argue orally on the record, to submitproposed findings of fact and conclusions, and to filebriefs.All briefs have been carefully considered by theTrial Examiner.Upon the whole record and upon his observation of thewitnesses, the Trial Examiner makes the following:1The TrialExaminer has drawn no adverse inferences against theRespondent because it executed the settlement agreement or because it wasadministratively determined that it violated the agreement.2The credibility resolutions of the Trial Examiner have been derivedfrom a review of entire testimonial record and exhibits with due regard forthe natural logic of probability, the demeanor of the witnesses, and theteachings ofN L R B v Walton Manufacturing Company,369 U.S. 404, 408.As to those witnesses who testified in contradiction to the Trial Examiner'sFINDINGS OF FACT, CONCLUSIONS, ANDREASONS THEREFORI.THE BUSINESS OF THE RESPONDENTThe Respondent is and has been at all times materialherein a corporation duly organized under and existing byvirtue of the laws of the State of New Jersey and hasmaintained its principal office and plant at 273 LivingstonStreet,Northvale, New Jersey, herein called the Northvaleplant.The Respondent is now and at all times materialherein has been continuously engaged at said plant in themanufacture, sale, and distribution of knitted and relatedproducts. The Respondent's Northvale plant is the onlyfacility involved in this proceeding.In the course and conduct of Respondent's businessoperations during the calendar year 1970, said operationsbeing representative of its operations at all times materialherein,Respondent caused to be purchased, transferred,and delivered to its Northvale plant wool fabrics and othergoods and materials valued in excess of $50,000 of whichgoods and materials valued in excess of $50,000 weretransported to said plant in interstate commerce directlyfrom States of the United States other than the State ofNew Jersey.The Trial Examiner finds that at all times material hereintheRespondent was engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is and has been at all times material herein alabor organization within themeaning ofSection 2(5) ofthe Act.III.THEUNFAIR LABOR PRACTICESA.Pertinent Facts2On April 22, 1971, the Union distributed fliers at theEmployer's Northvale plant. As a result of the fliersseveralemployees includingOscarMartinez,OctavioMoya,Martin Armando Mogollon, and Carlos Campos resolvedto contact the Union. Moya and Martinez were chosen forsuch purpose since they lived near the area where theUnion's officeswere located. Moya and Martinez visitedthe union headquarters on April 23, 26, and 27, 1971. Onthe latter date they were given blank authorization cardsbyUnion Representative Sedor.Martinez and Moyasigned cards on April 27, 1971.In the meantime on April 25, 1971, then3 ForemanFrank Bertelli said to Campos in English 4 "For what youwant to come to the Union with this plant? You know theUnion, what they can do? .... The Union are very bad,allUnion.And the Unioncome in thefactories, thefindings, the TrialExaminer has discredited their testimony either as havingbeen in conflict with the testimony of credible witnesses or because it is, inand of itself, incredulous and unworthy of belief3Bertelh became the plant manager in the latter partof July 1971.4About 60 percentof theRespondent'sproduction employees wereSpanish-speaking South Americans All the witnessescalled by theGeneralCounsel testified in Spanish An interpreter translated the testimony fromSpanish into English 246DECISIONSOF NATIONALLABOR RELATIONS BOARDfactories go down. Take off the overtime and close, too.And all Unions are Mafia."5The authorization cards were brought to the Respon-dent's premises on the morning of April 28, 1971, whereMoya gave some of the cards to Campos at the Respon-dent's parking lot. Mogollon received 10 or 12 cards fromMartinez.On the same date, union solicitation of the Respondent'sfirst-shiftemployees was commenced in which Moya,Campos, Mogollon, and Martinez were the chief partici-pants. About 40 employees worked on the first shift. Theseemployeeswere contacted at breaktime and in theRespondent's cafeteria which was located in a room about15 to 17 feet square.At approximately 2 o'clock in the afternoon of the sameday, Plant Manager Cyril Robey appeared at the workstations ofMoya and Martinez, shut off their machines,and asked them to go to the office where Chief EngineerIraMyslak was waiting. Here a conversation took place inEnglish .6Myslak accused Martinez of taking certain piecesof cloth, also referred to as samples, which was prohibited.Martinez replied that the incident happened on the secondday of his employment (Martinez was employed on March15, 1971). Martinez further explained that he had taken thesmall pieces of cloth which sometimes lie on the floor ofthe plant in order to take them home to his wife toascertain whether she liked them and that, when he wasinformed that taking them was prohibited, he threw themaway.Myslak replied that Martinez was an "industrialspy" and they did not need his services anymore.Whereupon Myslak handed pay envelopes to Martinez andMoya. Moya remarked, "That's Martinez problem, why Iwas there." Myslak replied, "Because you travel come andgo with him. You're also out." Robey conducted Martinezand Moya to the dressing room where they obtained theircoats, to the line where they picked up their tools, and thento the front door of the plant. Both employees had beenpreviously promised steady jobs.? Moya had worked forthe Respondent previously between August 2, 1967, andFebruary 4, 1968. He had returned to work on March 15,1971.On April 28, 1971, Bertelli, pointing at Martinez andMoya, told Campos that they were discharged "on accountof the Union" and added that if Campos continued tocollect cards he would be the next one to be discharged.On May 1, 1971, Bertelli asked employee Jose Lemos,"Who belong to the Union?" Lemos answered, "Thepeople that have been fired already."8Mogollon and Campos who signed their union organiza-tion cards on April 28, 1971, continued to solicit for theUnion until they were discharged on May 1, 1971. During'this period,Mogollon collected six or eight signed cardsand Campos distributed "many" cards. Both Campos andMogollon were experienced, qualified employees. Eachhad worked about 9 years in the textile industry. Shortlybefore he was discharged, Mogollon was told by Robey5Campos' testimony in respect to this incident was in English Camposimpressed the Trial Examiner as a forthright and sincere witness and, wherehis testimony conflicts with that of Bertelli, Campos is credited6Martinez,Mogollon,Moya, and Campostestified,by theirrequest, inSpanish.7Neither Robey nor Myslak testified Robey no longer worked for thethat he was needed to run the machines. Mogollon wasrated byBertelli asa very good worker. He was the onlyemployee on the first shift who could operate the tricotmachine, a very difficult machine to operate. On May 1,1971, Robey appeared at Mogollon's machine and shut itoff.Robey took Mogollon to the dressing room whereMogollon changed his clothes. Mogollon then went to thecafeteria where he met Campos who told him that theywere "being fired for the reason that [they] gave out cardsfor the Union." Campos had been in the office of PresidentArthur Scherzer in responseto a summonsby Bertelli.Scherzer said, "Are you being collecting union cards? Youget out. You get out today." Campos protested withoutsuccess.Bertelli;Charles Blandino, a designer; Julio, chiefengineer;and Ed Jerry, shipping foreman, were alsopresent .9About a half hour after Mogollon had entered thecafeteria Robey appeared with two checks and handed oneto Campos and the other to Mogollon. Mogollon did notask Robey the reason for his discharge. The Respondent'susual payday is Thursday. May 1, 1971, fell on Saturday.On May 2, 1971, an advertisement appeared in theSundayBergenRecord in which the Respondent soughtnew and experienced personnel. Campos and Mogollonreturned to work in July 1971 pursuant to the settlementagreement.According to ScherzersometimeinAugust 1971,Campos upon request to Bertelli was granted an audiencewith Scherzer.Mogollon accompanied Campos.Bertelliwas also present. The "discussion was about raises andabout their work." Scherzer said that he had nothing to dowith raises and that this was left toBertelli.According toBertelli,bothmen had demandedraises.Mogolloncontinued to work until December 1, 1971, when he wasagain discharged.Bertelli testified that the reason for Mogollon's discharge(which he committed to writing) was as follows: "[Q]ues-tioning the authority of management to give overtime toemployees and choose upon himself when he wanted towork overtimes and when he did not want to workovertimes ... .Of the incident which provoked Mogollon's discharge,Bertelli testified:He was invited to sit down and I did ask him why hewas complaining to Mr. DiGregorio about overtime.And he said that he was not getting enough overtime.So I asked him to explain to me why and how could hemake such a statement when he was working moreovertime than any other employees. And he told methat I had no right to send him Monday home at fouro'clock. At first I don't understand what he meant. So Iasked himagain,"What do youmeanI had no right tosend you home at four o'clock?" He said, "Otheremployees were working in the plant that particularday overtime." So I did remind him like usual for thelast four months overtime has been given to employeesRespondentand at thetime of the heanng was in England. No inference isdrawnfrom the Respondent's failure to call himEThe uncontradictedcredited testimony of Jose Lemos.9 In respectto this incidentthe TnalExaminercreditsCampos. Asnoted,Camposimpressed the Trial Examiner as a veracious witness SUCCESSFUL CREATIONS247according to the department they are in,and accordingto the dailynecessity that comes in the morning and weexpect some overtime,extra hours for every employee.And, but he said that Monday, says,Ihad noauthority to send him home at four o'clock.So I didexplain to him again that the previous Sunday he didn'tshow up and we had a loss of production.And alsoNovember 14 and November 21 he did work less hoursthan his regular shift. Now I asked him if he wascomplaining about he was not making enough money?He said,"Yes, I need the money very bad." So Ipointed out to him that Sunday is double time. And Ialso pointed out to him all the employees love to workovertime for the reasontheyget the double time. But atthismoment he says to me that overtime is not up tome to decide about this overtime.So I asked him againwhat he meant.And hesaid that after his 40 hours,regular shift, it was up to him to choose when to stayand when not to stay. So I asked him again to explaintome.He said if he didn't like to work Sunday, ofcourse,he would like to make up the times on anotherday. So I told him,I said,that is against our policy ofthe company.I said we do provide overtime for allemployees fairly, but he says I had no authority in thesense that he worked specifically on that machine andfor the last four or five months when we had fullproduction,and even also if it was one machine towatch,since he was entitled to work 2 hours and a halfevery day.So I did ask him if he was questioning my authority,my judgment, how many machine operators, when Ihave only one machine that is operating.He said to me,"Even for two hours I could have stayed." And it wasgetting a little excited. That moment I did make up mymind to dismiss Martin Mogollon.And so I told himthat if he did believe that he could choose his owntimes, when to work and when not to work on the basisof overtime,he could find another place, anotherfactory.And I told him that he was dismissed,to waitthere,he would get his check for the day.At 4 o'clock on November 29, 1971,Bertellihad toldMogollon that there would be no overtime and that heshould return home. As he was leaving Campos inquiredwhere he was going and he answered that the overtime wasbeing taken away from him.The next morning CampostoldMogollon that he had made an appointment at theUnion and that after work they would go to the Union anddiscuss the overtime matter. Campos and Mogollon visitedtheUnion.On the next day, December 1, Mogollonaccosted Supervisor Marco DiGregorio and told him thatovertime had been taken away from him and that he had afamily and needed the overtime and asked him to help him.Mogollon told him that he had gone to the Union and tothe Labor Department. DiGregorio said that he wouldspeak to Bertelli about "this."At lunchtime Foreman Edward Rose contacted Mogol-lon. Thereafter,Bertelli,DiGregorio,and Rose met withMogollon in the conference room. According to Mogollon,BertelhaskedMogollon what his problem was. Heanswered that his problem was that there was no overtimefor him and that he had gone to the Union and the LaborDepartmentwith Carlos Campos.Bertelli responded, "Oh,you went to the unionwith Carlos Campos?"Mogollonresponded,"Yes." Bertelli left the room and returned withPresident Schemer.Scherzer said,"You went to theunion."Mogollon answered in the affirmative and Scher-zer responded"Out, out. You are theunion.You go to theunion.No more working,finished."The group thenproceeded to the hallway,Mogollon told Scherzer that hewanted tospeak withCampos becauseCampos spoke verygood English and that he had problems. Mogollon went tothe cafeteria where he toldCampos thathe was fired andthat he needed him to go with him to talk to Scherzer.Camposand Mogollon went back to the officewhere theyfound Bertelli.Carlossaid to Bertelli, "Let's go talk to Mr.Scherzer." Bertelh replied that it was not his problem thatitwasArmando's problem.Bertelli then obtained Mogol-lon's timecardwhich he gave to DiGregorioto obtain hischeck. DiGregorioreturned and gave thecheck toBertelliwho handed it toMogollon who said, "Wait a minute,Frank, why for me?Because I thought that I didn't want tomake a mistake that I made last time,Ididn'task thereason why you were firingme?" Bertelli replied, "Becauseyou went tothe union and to the labor department."Mogollon refusedto accept the check;Carlos returned tothe cafeteria;Mogollon followed him. Bertelli told Mogol-lon that hewas not tospeak to the people or they wouldput him out with the police.Mogollon obtained his toolboxand his clothes;he spoke for a moment withCarlos.Bertelli looked at his watch and told him to be going or hewould call the police.Mogollon left.According to Campos,he tried to go to Schemer's officewith Mogollonbut Bertelli intervened stating, "Finish youlunch and goback to work.This is notyour problem. ThisisMogollon'sproblem."Campos argued Mogollon's causewhich ended by Camposasking Bertelli whyhe firedMogollon.Bertelh replied, "He go to theUnion and LaborBoard andhe give thecomplaint. He suppose to give thecomplaint to me."That evening about 5:30 p.m.Bertelli askedCampos,`Why you are trying to put the Unionin the plant,' thatthe plant wasgiven everybenefit,thatwork here wassatisfactory ...."Bertelli addedthatCampos shouldforget about the Union and "that he was going to talk tothe owner toraise [his] salary,and when the new machinesarrive, that [he had]experience, he was going to give [him]a good position,so forgetabout the Union."On February 7, 1972,Bertelli handedCampos a checkand told him that he was laid off for2 or 3 weeks or more.On the same dayanother employee,Ralph Wonder, whoalsooperatedorwatchedmachines in the Raschelledepartment,was laid off.Wonder's seniority exceededCampos' seniority by I day. Under theRespondent'ssenioritypolicy,had the layoffbeen limited to oneemployee, Campos, by reasonof his lesserseniority, wouldhave beenlaid off.At the timeof the hearing neitherWonder nor Camposhad been calledback to work.Prior to February 7, 1972,the Respondent's productionhad fallen off tothe extent that it wasonly producingsamples.Of the approximately30machines in theRaschelle departmentwhere Campos worked atthe time ofhis layoff 5 or 6 wereoperating.In November1971, 113 248DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees were engaged in production; in December 1971,101; in January 1972, 73; and in February 1972, 69. Thirty-two employees were laid off on January 18, 1972. Thecontemplated layoff of these employees on January 18,1972, was disclosed by the Respondent to James Pomeroy,an investigator for the United States Immigration Service,on January 17, 1972.10Since the layoffs of Campos and Wonder no employeeshave been hired to do the jobs which they performed at thetime of their layoffs.B.Conclusions and Reasons Therefor"1.The discharges of employees Oscar Martinez,OctavioMoya, Martin Mogollon,and Carlos CamposThe credible testimony of Carlos Campos is sufficient tosubstantiate a finding that the Respondent dischargedMartinez and Moya on April 28, 1971, and Mogollon andCampos on May 1, 1971, to discourage membership in theUnion. Other factors support the same conclusion. Thefour employees discharged were the only employees whohad engaged in solicitation for the Union. Two of theseemployees were discharged on the same day on which theybrought cards into the plant; the other two were dischargedbefore the week was out.12 Moreover the Respondent'sexplanation for the discharges has no valid basis.13 IndeedMogollon was not given a reason at all for his discharge.14In addition to the coincidence of timing, the Respondent'sknowledge of these employees' union activity may also beinferred from the small size of the work complement (40 onthe first shift) 15 and the mathematical improbability of theRespondent choosing only the 4 union activists fordischarge without some prior knowledge of their unionactivities.SeeVentre Packing Co., Inc.163 NLRB 540.Moreover, prior to the advent of their union activities theemployees were performing their work assignments to theEmployer's satisfaction. Accordingly, the Trial Examinerfinds that the Respondent's "real motive" 16 in dischargingMartinez,Moya, Mogollon, and Campos was to discour-age membership in a labor organization and that by suchdischarges the Respondent violated Section 8(a)(1) and (3)of the Act.10The General Counsel produced the testimony of Pomeroy11The Respondent's claim that the ActingRegionalDirector was inerror in vacating the settlementagreementisdisallowed.Pioneer NaturalGas Company,158 NLRB 106712"The abruptness of a discharge and its timing are persuasive evidenceas to motivation "N LR B v Montgomery Ward &Co, Inc, 242 F.2d 497,502As the court said inAngwell Curtain Company, Inc v N L.R B,192 F 2d899, 903 (C A 7) "It stretches credulity too far to believe that there wasonly a coincidental connection between [the employee's] enthusiasticsolicitation upon behalf of the union on Monday, Tuesday and Wednesdayand the abrupt termination of [the employee ] on Thursday.1113"The summariness of the dischargegives rise to a doubtas to thegood faith of the assigned reasons " EAnthony & Sons, Inc v N.LR B,163F.2d 22,27 (C A D C).As was said inN LR B v. Bird Machine Company,161 F.2d 589, 592(C A 1), support for a finding of unlawful motivation "is augmented [when ]the explanation for the discharge offered by the respondent [does]not standup under scrutiny "14Failure to give a reason for discharge "alone would be enough tosupport an inference that the layoff was discnnnnatory" N L R B v GriggsEquipment, Inc,307 F 2d 275, 278 (C A 5)2.The discharge of Martin Mogollon onDecember 1, 1971While there is conflicting evidence as to what transpiredwhen Mogollon was discharged on December 1, 1971, theTrialExaminer is convinced that the Respondent knewthatMogollon had visited the Union in respect to hisgrievance and that Mogollon was discharged because hewas grieving about what he considered an unfair allocationof overtime.In August 1971, Mogollon and Campos had engaged inconcerted activities for mutual aid and protection whenthey together demanded wage increases of PresidentScherzer.Thus it was predictable that Mogollon, whenconfronted with his overtime problem, would again seekCampos' aid. When the nature of Mogollon's grievancewas made known to Campos, Campos became involvedand, at his suggestion, the two employees together visitedtheUnion with the grievance. The next day the Respon-dent was apprised of this adventure and at thesame timeMogollon requested an audience with Bertelli to air thegrievance. The meeting which followed between Mogollonand Bertelli was an extension of the concerted activities formutual aid which were commenced when Campos becameMogollon's ally. Thus,inpresentingthe grievance toBertelli,Mogollon continued his involvement in protectedconcerted activities.Moreover, Mogollon's overtime griev-ance was not of such an isolated character as to be peculiaronly to him for its resolution might well have affected otheremployees. Under the circumstances of this case, Mogol-lon's discharge for protesting a condition of employmentcannot be the basis for a lawful discharge. SeeTheBarnsider, Inc.,195 NLRB No. 140.17Even though Mogollon's submission of the grievance wasfound to have been void of protected concerted activities,the Respondent interfered with Mogollon's right to refrainfrom union or concerted activities as guaranteed bySection 7 when it discharged Mogollon for submitting thegrievance. Had Mogollon presented the grievance pursuantto a union contract's or in concert with another employ-ee19his job would have been protected. Hence, todischarge an employee for submitting a grievance withoutthe involvement of the union or another employee or15 SeeWiese Plow Welding Co, Inc.,123 NLRB 616;Quest-Shon MarkBrassiereCo, Inc,80 NLRB 1144, enfd 185 F.2d 285 (C.A. 2).16 "... the `real motive' of theemployerin an alleged Section 8(a)(3)violationisdecisive" N LR Bv.BrownFood Stores,380 U.S. 278,28717 InN L R B. v Guernsey-Muskingum Electric Co-operative, Inc,285F 2d 8, 12 (C A. 6), the courtsaid thatthe fact thatemployees do not gettogetherto see theiremployer "doesnot negative concert of action. It issufficient to constituteconcertofaction if from all the facts andcircumstances in the case a reasonable inferencecan bedrawn that the meninvolved considered that theyhad a grievance and decided, amongthemselves, that they would take it up withmanagement "is "Submissionof grievance basedon collective-bargaining agreementcannotbe basis for discharge "N L R B. v. Selwyn Shoe ManufacturingCorporation,428 F.2d 217 (C.A. 8) See alsoN L R B. v Ben PekinCorporation,452 F.2d 205 (C A 7)19 "The activityof a singleemployee inenlistingthe support of his fellowemployees for theirmutual aid and protection is as much'concertedactivity' as is ordinary group activity The one seldomexistswithout theother"Owens-Corning Fiberglas Corporation v. N.L.R B.,407 F 2d 1357,1365 (C.A 4) SUCCESSFUL CREATIONS249employees is to place a premium upon and discourage theemployee from exercising the right "to refrain" from unionor concerted activities, for the employee, if he wants topresent a grievance without risking discharge, must involvehimself in union or concerted activities. Not only doesSection 7 protect the employee's right to refrain from unionor concerted activities but Section 9(a) makes it clear thatan employee may refrain from such activity by presentinga grievance to his employer without the intervention of abargaining representative even though a bargaining repre-sentative has been chosen by the employer's employees.The statute means that the right to refrain from union orconcerted activities is as important as the right to engage inunion or concerted activities. For an employer to discour-age the exercise of either right is equally objectionable.Thus, if the statutory purpose is to be implemented, anemployee's job ought not to be placed in jeopardy if he actsupon his own in submitting a grievance to his employer ifthe submission of such grievance via collective actionwould be protected. The right "to refrain" becomesmeaningless if the employee must engage in union orconcerted activities in the submission of his grievance inorder to insulate himself against the chance of anemployer's reprisal. The alternative offered defeats theright. Accordingly, whether Mogollan engaged in protectedconcertedactivitiesornot, the Respondent by hisdischarge interfered with, restrained, and coerced employ-ees in rights guaranteed by Section 7 of the Act andthereby violated Section 8(a)(1) of the Act.203.The layoff of Carlos Campos onFebruary 7, 1972On this point the General Counsel rebutted any allegeddiscriminatorycharacterofCampos' discharge andclinched the Respondent's economic defense by producingan investigator for the United States Immigration Service,James Pomeroy, who testified credibly that on January 17,1972, he had been informed of the Respondent's contem-plated layoff of employees on January 18, 1972. Moreover,there is no credible proof in the record that employeesWonder and Campos, who occupied similar jobs, weretreateddifferently.With respect to Campos the TrialExaminer finds no discrimination. "Discrimination con-sists of treating like cases differently."Frosty Morn Meats,Inc.v.N.L.R.B.,296F.2d 617, 621 (C.A. 5). TheRespondent'smotion to dismiss those parts of thecomplaint referring to Campos' layoff on February 7, 1972,is granted.4.Section 8(a)(1) violationsIn the light of the entire record and in the context usedthe Trial Examiner finds that:1.The Respondent, by Supervisor Bertelli's coerciveinterrogation addressed to employee Jose Lemos on May 1,1971, to wit: "Who belongs to the Union?", violatedSection 8(a)(1) of the Act.212.The Respondent, by Bertelli's remarks to Campos onDecember 1, 1971, to wit: ". . . that he was going to talk tothe owner to raise [his] salary, and when the new machinesarrive, that [he had] experience, he was going to give [him]a good position, so forget about the Union," promisedCampos a benefit if he abandoned the Union and therebythe Respondent violated Section 8(a)(1) of the Act.CONCLUSIONS OF LAW1.The Union is a labor organization within themeaning of the Act.2.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and it willeffectuate the purpose of the Act for jurisdiction to beexercised herein.3.By interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed them bySection 7 of the Act, the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.4.By unlawfully discharging OscarMartinez andOctavioMoya on April 28, 1971, and Martin Mogollonand Carlos Campos on May 1, 1971, the Respondentengaged in unfair labor practices within the meaning ofSection 8(a)(1) and (3) of the Act.5.By unlawfully dischargingMartinMogollon onDecember 1, 1971, the Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE RECOMMENDED REMEDYIt having been found that the Respondent has engaged incertain unfair labor practices, it is recommended that itcease and desist therefrom and take affirmative actiondesigned to effectuate the policies of the Act.Ithaving been found that the Respondent unlawfullydischarged Oscar Martinez, Octavio Moya, Martin Mogol-lon, and Carlos Campos, and thereby violated Section8(a)(3) and (1) of the Act, it is recommended that theRespondent remedy such unlawful conduct. It is recom-mended in accordance with Board policy22 that Respon-dent offer all of the foregoing persons immediate and fullreinstatement to their former positions or, if such positionsno longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges, and make them whole for any loss of earningsthey may have suffered as a result of the discriminationagainst them by payment to each respectively, a sum ofmoney equal to the amount each would have earned fromthe date of his discriminatory discharge to the date of anoffer of reinstatement less net earnings during such periodtobe computed on a quarterly basis in the mannerestablished by the Board inF.W.Woolworth Company,90NLRB 289, and including interest at the rate of 6 percent20 Since the remedy in any event would provide for reinstatement andbackpay, the Trial Examiner has made no finding with respect to theallegations that by discharging Mogollon the Respondent violated Sec.8(a)(3) and 8(a)(4) of the Act.21SeeN L R B v SuperToys,Inc,458 F 2d 180 (C A 9)22 SeeThe Rushton Company,158 NLRB 1730, 1740 250DECISIONS OF NATIONALLABOR RELATIONS BOARDper annum, in the manner set forth inIsisPlumbing &Heating Co.,138 NLRB 716.23Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, the Trial Examiner hereby issues the followingrecommended: 24ORDERRespondent, SuccessfulCreations, Inc., its officers,agents,successors,and assigns,shall:Cease and desist from:(a)Discouraging concerted activities of its employees, ormembership in TextileWorkersUnion of America,AFL-CIO, or any other labor organization, by unlawfullydiscriminatorily discharging any of its employees or byunlawfully discriminating in any manner in respect to theirhire or tenure of employment, or any term or condition ofemployment.(b)Unlawfully interrogating its employees regardingtheir union activities.(c)Unlawfully promising its employees a wage increaseor other benefits to refrain from becoming or remaining amember of the Union, or giving any assistance or supportto it.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization, to form labor organizations, to join or assistTextileWorkers Union of America, AFL-CIO, or anyother labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage inconcerted activities for the purpose of mutual aid orprotection as guaranteed in Section 7 of the Act, or torefrain from any or all such activities subject to the union-security requirements of Section (a)(3) of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)OfferOscarMartinez,OctavioMoya,MartinMogollon, and Carlos Campos immediate and full reins-tatement to their former positions or, if such positions nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rightsand privileges,discharging, if necessary, any employees hired to replacethem, and make them whole for any loss of pay that theymay have suffered by reason of the Respondent's discrimi-nation against them, in accordance with the recommenda-tions set forth in the section of this Decision entitled "TheRecommended Remedy."(b)Notify immediately the above-named individuals, ifpresentlyserving inthe Armed Forces of the UnitedStates,of the right to full reinstatement upon application inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(d) Post at its Northvale plant, Northvale, New Jersey,copiesof the attached notice marked "Appendix. " 25Copies of said notice, on forms provided by the RegionalDirector for Region 22, after being duly signed by theRespondent's representative,shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any othermaterial.26(e)Notify the Regional Director for Region 22, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.27IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violations of the Act otherthan those found in this Decision.23Whether the Respondent's commitment under the settlement agree-ment satisfies the remedy herein recommended is left for determination atthe compliance stage of this proceeding. SeeAce Cab Company,175 NLRB,where the Board said that the aborted settlement agreement should notcontrolor otherwise affect the remedy.24 In the event no exceptions are filed asprovided bySec. 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48of the Rules and Regulations be adoptedby theBoard and becomeits findings,conclusions, and Order and all objections thereto shall bedeemed waived for all purposes.25 In the event that thisOrder isenforced by a Judgment of a UnitedStatesCourt of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall be changed to read "Postedpursuant to a Judgment of the United States Courtof Appealsenforcing anOrder of the National LaborRelations Board."26 In view of the Respondent's large Spanish-speaking complement thenotice shall also be posted in Spanish.21 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read:"Notify theRegional Director for Region 22, in writing, within 20 daysfrom the dateof this Order,what steps the Respondent has takento complyherewith."SUPPLEMENTALDECISIONLOWELL GOERLICH, Administrative Law Judge: In theinitial decision in this matter it was found,inter alit,inrespect to employee Martin Mogollon that "[s ]ince theremedy in any event would provide for reinstatement andbackpay, the Trial Examiner has made no finding withrespect to the allegations that by discharging Mogollon theRespondent violated Section 8(aX3) and 8(a)(4) of theAct."Upon exceptions of the General Counsel and theRespondent the matter has been remanded by the Boardfor the purpose of "issuance of a Supplemental Decisionand Order, setting forth appropriate credibility resolutions,additional findings of fact, and conclusions of law andrecommended remedy and Order based thereon withrespect to the above 8(a)(3) and/or (4) issues concerningthe discharge of Martin Mogollon on December 1, 1971,and any other issues that he may find flowing therefrom."Specifically,theBoard directed necessary credibilityfindings be made between the testimony of "Respondent'switnesses Bertelli,DiGregorio,Rose, and Scherzervis-a-visthat ofMogollon concerning the discharge itself andbetween the testimony of Bertelli and employee Camposconcerning their subsequent conversation on the same dayrelating toMogollon's discharge." The later is concernedwith the testimony of Campos referred to in the initial SUCCESSFULCREATIONS251decision, to wit: "He [Mogollon] go to the Union andLabor Board and he give the complaint. He suppose to givethe complaint to me [Bertelli]." Bertelli denied that he hadgiven such reasons for Mogollon's discharge to Campos.The former is concerned with Mogollon's testimony, alsoreferred to in the initial decision, in which Mogollonquoted Scherzer as saying, "Out, out. You are the union.You go to the union. No more working, finished," whichwas denied by Scherzer and in which Mogollon quotedBertelli as saying in reply to Mogollon's inquiry as to whyhe was discharged, "Because you went to the union and tothe labor department," which was denied by Bertelli.In the initial decision it was stated, "While there isconflicting evidence as to what transpired when Mogollonwas discharged on December 1, 1971, the Trial Examiner isconvinced that the Respondent knew that Mogollon hadvisited the union in respect to his grievance and thatMogollon was discharge because he was grieving aboutwhat he consideredan unfairallocation of overtime."Knowledge of Mogollon's visit to the Union was imputedtoBertellibecauseMogollon had informed DiGregoriothat he had gone to the Union i and it was inferred thatDiGregorio would transmit this information to Bertellisince he said he would speak to Bertelli about "this." Theconclusion that Mogollon was discharged because "he wasgrieving about what he considered an unfair allocation ofovertime"was drawn fromBertelli's testimony "if he[Mogollon] did believe that he could choose his overtime,when to work and when not to work on the basis ofovertime, he could find another place, another factory";DiGregorio's testimony quoting Mogollon, "he [Bertelli]can't tell him when to work overtime" and quoting Bertelliin reply, "he [Mogollon] doesn't run the company"; Rose'stestimony quoting Mogollon, "then he [Mogollon] said toFrank [Bertelli]about he could more or less take overtimewhen he wanted overtime, and Frank had no right tostipulate when he was to work overtime"; and Mogollon'sresponse,"Yes. As I saw there, all the people were let stay.Ialso have the right. I was the oldest, more than theothers," to the question, "Mr. Mogollon, do you feel as anemployee you could decide when to and when not to workovertime at your convenience." Whether Mogollon wasalso discharged as claimed by Mogollon because he wentto the Union and the Labor Department is the questionwhich the Board apparently now wants answered. Resolu-tion of this question has caused grave concern and after areview of the record as a whole and a reconsideration ofthe demeanor of the witnesses doubts remain. The problemiscompounded by the fact that the Spanish-speakingwitnesseshad difficulty in understanding English andspoke in "broken English." For example the conversationbetween Campos, who testified through an interpreter, andBertelliwasin English which may explain the conflict intheir testimony. Thus it seems reasonable that Campos,who is considered as an honest, forthright witness, nodoubt was mistaken in attributing to Bertelli the remarksthatMogollon was discharged because he went to theUnion and the Labor Board.2 In describing the Mogollondischarge incident Bertelli also appeared to be as anhonest, forthrightwitness.His demeanor was not that a aman lying about this incident. Moreover,Bertelli'sdescrip-tionof the occurrence is logical and reasonable. Anemployee's discharge for the presentation of a grievance isnot an unfamiliar happening in the field of labor relations.AdditionallyBertelli's testimony is corroborated by Roseand DiGregorio whose testimonies gave no cogent reasonfordisbelief.Scherzerwas a less impressivewitness.However, it is unbelievable that an individual of Scherzer'sstature and intellegence as disclosed on the witness stand,who had been exposed to the consequences of an unfairlabor practice violation, would commit such an obviousunfair labor practice. As for Mogollon, who had also beenexposed to unfair labor practice proceedings and no doubtknew the magic words, variations in his testimony fromthat of the witnesses above considered are attributed toafterthoughtsor lack of understanding of the wordsspoken. It follows therefore that the General Counsel hasnot established by a preponderance of the evidence thatMogollon was discharged for any other reason than thatfound in the initial decision, to wit: "Mogollon wasdischarged because he was grieving about what heconsidered an unfair allocation of overtime."Accordinglyit isrecommended that the Board issue thefollowing: 3ORDERIt is hereby ordered that the 8(a)(3) and (4) allegations inthe complaint be dismissed.iDiGregono did not specificallydenythat Mogollon had mentioned theUnion although he could not recall"LaborBoard" being mentioned Inweighing Mogollon's veracity,it is significant that there is no credible proofthatMogollon had taken his overtime grievance to the Labor Board2This conclusion is buttressedby thefact that while Mogollon placeshimself present during the conversation he does not quote Bertelli as sayingto Campos that he discharged Mogollon because he went to the Union andthe Labor Board3 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.